

116 S3621 IS: Made in America Water Infrastructure Act of 2020
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3621IN THE SENATE OF THE UNITED STATESMay 6, 2020Ms. Baldwin (for herself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to remove limitations on the required use of American iron and steel products in projects carried out using State revolving loan funds, and for other purposes.1.Short titleThis Act may be cited as the Made in America Water Infrastructure Act of 2020.2.American iron and steel products in projects using drinking water State revolving loan fundsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds.